DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  group I invention (claim 1-6)  in the reply filed on 08/23/2021  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.
	Newly added claims 24-27 has been cancelled and claim 30’s silica content being elected while claim 31 (directed distinct silica content species) has been withdrawn during an oral telephonic restriction on 09/28/2021, wherein claim 30 and 31 directed to distinct silica content in the silica-coated alumina and such distinct silica content involves serious search burden.   

Non-Compliant Claim Identifier
The identifier of claim 24-27  need be remarked as canceled since these claims have been canceled during a telephonic interview on 09/28/2021.  The identifier of claim . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.  Claim 1-6 and 21-23, 28-30, 32-34 are rejected under 35 U.S.C.  103 as being unpatentable over Schwerdtfeger et al (US9505856) in view of McDaniel et al (US2010/0076167).
Schwerdtfeger et al teaches a chromium catalyst supported onto suitable solid oxide such as silica, alumina, silica-alumina (col. 8 line 63-col. 9 line 5, col. 9 lines 10-15, 25-30), wherein such catalyst has pore volume  at least about 0.5 mL/g, at least about 1 mL/g, typical ranges of pore volume can be from about 0.5 to about 5 mL/g, from about 1 to about 5 mL/g, from about 1 to about 3 mL/g, from about 1.2 to about 4 mL/g, or from about 1.2 to about 2.5 mL/g etc. (col. 10 lines 27-36);  while the catalyst generally has BET surface area at least about 200 m2/g, and more often, at least about 250 m2/g, typical ranges of BET surface area from about 200 to about 700 m2/g,  from about 200 to about 550 m2/g, from about 250 to about 550 m2/g, from about 250 to about 500 m2/g, from about 275 to about 525 m2/g  or from about 300 to about 600 m2/g (col. 10 lines 37-47).   Schwerdtfeger et al  further teaches such chromium catalyst having from about 0.1% to about 10% by weight, or 0.1% to 5% by weight  of chromium (col. 9 lines 35-41). 
Regarding claim 1, Schwerdtfeger et al does not expressly teach a silica-coated alumina containing at least about 30% by weight of silica. 
McDaniel et al teaches catalyst composition comprising silica-coated alumina activator-support wherein the weight ratio of alumina to silica in a range about 1:1 to 100:1 ([0004], [0031], [0035]-[0040], [0075]), which means silica content in the silica-
It would have been obvious for one of ordinary skill in the art to adopt silica coated alumina having up to 50% by weight of silica as shown by McDaniel et al to practice the oxide support of Schwerdtfeger et al because by doing so can help provide a catalyst having improved activity and performance for polymerization as suggested by McDaniel et al ([0070],[0071], table III, [0271]). 
Regarding claim 2-3,  Schwerdtfeger et al already teaches such chromium content while McDaniel already discloses silica weight content in silica coated alumina overlapping with that of instantly claimed silica weight content, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 4, Schwerdtfeger et al also discloses such pore volume and BET surface area as discussed above. 
Regarding claim 5, Schwerdtfeger et al already teaches an overlapped chromium content as that of instantly claimed. Schwerdtfeger et al further teaches fluorine content from 0.1% by weight to about 12% by weight, wherein such fluorine content overlapping with that of instantly claimed fluorine content, thus  renders a prima facie case of obviousness (see MPEP 2144. 05 I).   It would have been obvious for one of ordinary skill in the art to adopt  a same fluorine content as that of instantly claimed via routine optimization (see MPEP 2144. 05 II ) because certain content fluorine fluoride chromium catalyst can help providing a polymerization catalyst with desired final polymer product as suggested by Schwerdtfeger et al (col. 18 line 37-col. 19 line 1). 

Regarding claim 21-22, Schwerdfeger et al teaches the catalyst average particle size is from about 10 microns to about 200 microns , about 25 microns to about 150 microns (col.11 lines 11-15) and weight content of chromium present as CR (VI) range from 50 to about 100%, from about 60-90% by weight (col. 11 lines 31-40). 
Regarding claim 23 and 28-30, 32-34,  such limitations have been taught as discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6, 21-22,28-30 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim12, 25, 27-29 and 31-34 of copending Application No. S/N 16/293726 in view of McDaniel et al (US2010/0076167). Co-pending application’726 teaches a substantially chromium 
This is a provisional nonstatutory double patenting rejection.
Claim 1-4, 6, 22, 28-30 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-10, 12, 31, 33-34, 36, 41-45, 48 and 50-51 of copending Application No. S/N 16/421529 in view of McDaniel et al (US2010/0076167). Co-pending application’529 teaches a substantially chromium catalyst on oxide support (e.g. silica ) having same pore volume and BET surface area average particle size as that of instantly claimed except the silica coated alumina having at least 30% of silica.  McDaniel et al teaches silica coated alumina having at least 30% of silica can help provided a catalyst with improved polymerization activity and performance ([0070],[0071], table III, [0271]).  It would have been obvious for one of ordinary skill in the art to adopt silica coated alumina having up to 50% by weight of silica as shown by McDaniel et al to practice the support of  Co-pending application’ 726 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUN LI/           Primary Examiner, Art Unit 1759